Citation Nr: 0422031	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  97-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include on a secondary basis.

2.  Entitlement to service connection for a low back 
disability, to include on a secondary basis.

3.  Entitlement to an initial evaluation in excess of 60 
percent for systemic lupus erythematosus with chronic 
fatigue, seizure disorder and history of myocardial 
infarction, cerebrovascular accident and pustular skin rash.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
The Board granted service connection for systemic lupus 
erythematosus in a May 1995 decision.  This determination was 
effectuated by the RO in a rating action dated in August 1995 
in which it granted service connection for systemic lupus 
erythematosus, and assigned a noncompensable evaluation.  In 
addition, service connection was granted for history of 
myocardial infarction related to antiphospholipid syndrome 
and systemic lupus erythematosus, evaluated as 30 percent 
disabling; history of cerebrovascular accident related to 
antiphospholipid syndrome and systemic lupus erythematosus, 
evaluated as noncompensable; and pustular skin rash related 
to systemic lupus erythematosus, evaluated as noncompensable.  
Each of these evaluations was effective July 31, 1991.  The 
veteran disagreed with the assigned ratings.  By decision 
dated in October 1997, the Board remanded the claim for a 
higher rating for the residuals of systemic lupus 
erythematosus.  

Based on the receipt of additional evidence, the RO, by 
rating action dated in March 2002, assigned a 60 percent 
evaluation for systemic lupus erythematosus with chronic 
fatigue, seizure disorder and history of myocardial 
infarction, cerebrovascular accident and pustular skin rash, 
effective July 31, 1991.  

In a rating decision dated in July 2002, the RO denied the 
veteran's claim for service connection for a psychiatric 
disability and for a low back disability.  

Pursuant to a request by the Board, additional evidence was 
obtained and associated with the claims folder.  The RO has 
not had the opportunity to readjudicate the issue on appeal 
with consideration of this additional evidence.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), and 
(a)(2)(ii) (2003) and noted that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  In light of the 
decision in this case with respect to the claim for service 
connection for a psychiatric disability, any prejudice to the 
veteran from the Board's consideration of this claim at the 
present time is harmless, and the Board may proceed with the 
adjudication of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The veteran has apparently raised the issue of entitlement to 
an earlier effective date for the grant of service connection 
for systemic lupus erythematosus.  Since this matter was not 
developed or certified for appellate consideration, it is 
referred to the RO for appropriate action.

By decision dated in March 2003, the Board denied service 
connection for chronic fatigue syndrome on a secondary basis.  
The veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court).  This matter is 
still pending before the Court.  In addition, the Board notes 
that the veteran is represented before the Court by a private 
attorney.  However, the power of attorney does not include 
the issues currently before the Board.  

The issues of entitlement to service connection for a low 
back disability, to include on a secondary basis, and 
entitlement to an initial evaluation in excess of 60 percent 
for systemic lupus erythematosus with chronic fatigue, 
seizure disorder and history of myocardial infarction, 
cerebrovascular accident and pustular skin rash are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  Service connection is in effect for systemic lupus 
erythematosus with chronic fatigue, seizure disorder and 
history of myocardial infarction, cerebrovascular accident 
and pustular skin rash, evaluated as 60 percent disabling.

2.  The veteran's anxiety disorder with depression is 
etiologically related to his service-connected systemic lupus 
erythematosus.  


CONCLUSION OF LAW

Anxiety disorder with depression is proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.301(a) (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duties to notify and to assist claimants in 
the development of their claims.  First, the VA has a duty to 
notify the appellant and his/her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West. 2002).  In this regard, VA will inform the 
appellant of which information and evidence, if any, that 
he/she is to provide and which information and evidence, if 
any, VA will attempt to obtain on his/her behalf.  VA will 
also request that the appellant provide any evidence in 
his/her possession that pertains to the claim.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.

The Board acknowledges that the veteran has not been provided 
adequate VCAA notice.  Since this decision represents a 
complete grant of the benefit sought on appeal, no prejudice 
to the veteran will result from the Board's determination in 
this case.  See Bernard, 4 Vet. App. 384.

Factual background

The service medical records, including the entrance and 
discharge examinations, are negative for complaints or 
findings pertaining to a psychiatric disability.  

The veteran was afforded psychological testing by the VA in 
November 1987.  It was concluded that the veteran showed a 
significant degree of depression.

Private medical records disclose that the veteran was seen in 
November 1995 for unrelated complaints.  A psychiatric 
evaluation was negative.

A VA psychiatric examination was conducted in June 2003.  The 
examiner noted that he reviewed the claims folder.  The 
veteran reported that he had been prescribed Zoloft some time 
ago, but that he did not want to take psychoactive medication 
because of his other medicines.  He stated that he felt 
depressed and stressed much of the time because of the 
uncertainty of his illness.  On mental status evaluation, the 
veteran's speech was clear.  He was alert, pleasant and 
cooperative.  There was no impairment of thought process or 
communication.  Inappropriate behavior consisted of emotional 
liability, crying and laughing easily, extreme irritability 
and a "short fuse."  He was able to maintain minimal 
personal hygiene and other activities of daily living.  There 
was no gross evidence of memory loss.  Frank panic attacks 
were denied, but the veteran reported feeling constantly 
nervous, unable to handle pressure and that he became 
frustrated easily.  His sleep was impaired because of an 
inability to maintain a regular schedule due to shift work.  
He was depressed much of the time.  

Following the examination, the diagnoses were mood disorder 
due to general medical condition, that is, systemic lupus 
erythematosus with depressed mood as well as irritable mood; 
and anxiety disorder, not otherwise specified, associated 
with systemic lupus erythematosus.  The examiner commented 
that the veteran had evidence of anxiety and depression that 
was accompanied by mood liability that would unlikely be 
present except for the presence of systemic lupus 
erythematosus.  He cited a medical textbook that listed 
depression as a concomitant symptom of systemic lupus 
erythematosus.  He also noted that the veteran's significant 
stroke with impairment to the blood supply of the cerebrum 
likely played a role in his liability of mood and 
irritability.  The examiner concluded, therefore, that it was 
at least as likely as not that the veteran's psychiatric 
symptoms were linked to his service-connected systemic lupus 
erythematosus.  Finally, the examiner commented that the 
veteran had been suffering from emotional liability since his 
stroke in 1987 and he reported depression and anxiety 
symptoms which were clearly linked to his chronic illness.  

The veteran has been granted service connection for systemic 
lupus erythematosus with chronic fatigue, seizure disorder 
and history of myocardial infarction, cerebrovascular 
accident and pustular skin rash, evaluated as 60 percent 
disabling.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The veteran asserts that service connection is warranted for 
a psychiatric disability.  The Board acknowledges that there 
is no medical of any psychiatric disability during service of 
for many years thereafter.  However, as noted above, the 
recent VA psychiatric examination demonstrated that the 
veteran experiences anxiety and depression.  Based on a 
review of the record, the examiner opined that the veteran's 
psychiatric disability was attributable to his service-
connected systemic lupus erythematosus.  There is no evidence 
in the record to the contrary.  Accordingly, the Board 
concludes that the preponderance of the evidence supports the 
claim for service connection for an anxiety disorder with 
depression.  


ORDER

Service connection for anxiety disorder with depression is 
granted.  


REMAND

The veteran also asserts that service connection is warranted 
for a low back disability and that a higher rating should be 
assigned for systemic lupus erythematosus.  As noted above, 
the Board requested additional development on these matters.  
Although VA examinations were conducted, the RO did not seek 
to obtain the records of treatment the veteran has received.  
In this regard, the Board observes that he submitted VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA), for his various 
medical providers.  

As noted above, the VCAA redefined the obligations of the VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the claimant is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim, and what specific evidence, if any, 
he is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 C.F.R. 
§ 3.159 (2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.

2.  The RO should undertake all the 
development previously requested by the 
Board, to include obtaining the veteran's 
medical records and conducting a VA 
orthopedic examination to determine the 
nature and etiology of any low back 
disability present.  The examiner should 
be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that any current back 
disability is related to service or the 
veteran's service-connected systemic 
lupus erythematosus.  All necessary tests 
should be performed.  The rationale for 
any opinion expressed should be set 
forth.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.  

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



